By the Court.

Lumpkin, J.
delivering the opinion.
[1.] This. is a proceeding at Law, under our mortgage foreclosure Act. Wood bought land of Nisbet, gave his notes, signed as trustee 'for his wife, and a mortgage on the land to secure the purchase money, signed in the same way. Wood, therefore, as trustee, is the mortgagor; and under the Statute, he is the party to be served.
Were the case in Equity, the rule might be different. In Equity, the cestui que trust should be made a party, where the litigation is on account of any matter which concenxs the execution of the trust.